Citation Nr: 1209620	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  04-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran (Appellant) represented by:  Robert W. Legg, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  By that rating action, the RO denied service connection for an acquired psychiatric disorder, to include PTSD (originally denied as emotional distress).  The Veteran appealed the RO's July 2003 rating action to the Board. 

The Veteran testified at personal hearings at the RO in October 2003 and July 2004.  In May 2005, he testified before the undersigned at a hearing conducted at the Board's offices in Washington, D. C.  Copies of the transcripts from these proceedings are associated with the claims files.  

This issue on appeal was originally before the Board in November 2005 when it was remanded for additional evidentiary development.  In a November 2006 decision, the Board denied the issue on appeal.  The Veteran appealed the Board's November 2006 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2009 Memorandum Decision, the Court vacated the November 2006 Board decision denying service connection for an acquired psychiatric disorder and remanded the matter for further proceedings consistent with the Memorandum Decision.  In a December 2009 decision, the Board again denied service connection for an acquired psychiatric disorder.  In a September 2011 Memorandum Decision, the Court vacated the Board's December 2009 decision and remanded the matter for further proceedings consistent with its Memorandum Decision.   

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 
The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In its September 2011 Memorandum Decision, the Court held that the Board erred when it relied on a December 2005 VA examiner's opinion that she could not assess the etiology of the Veteran's acquired psychiatric disorder without resorting to mere speculation.  (See September 2011 Memorandum Decision page (pg.) 4)).  The Court stated that it was not clear whether the December 2005 VA examiner's statement indicated that she needed additional information or that she had exhausted the limits of current medical knowledge as to what might have caused the Veteran's acquired psychiatric disability.  The Court pointed out that the Board found the December 2005 VA examination to be of little probative value because the examiner did not cite to any evidence in the record to support her conclusion.  Id.  For these reasons, the Court in its September 2010 Memorandum Decision found the December 2005 examination was inadequate, citing Jones v. Shinseki, 23 Vet. App. 382 (2010). 
 
In accordance with Court's September 2011 Memorandum Decision, the Board finds that the Veteran should be afforded a new VA psychiatric examination to identify the exact nature of his acquired psychiatric disorder and to obtain a medical opinion as to whether any diagnosed psychiatric disorder is related to his period of active military service.  The VA examiner should be asked to specify whether the Veteran's symptomatology satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125 (2011), or for another psychiatric diagnosis, and if so, to ascertain whether any such diagnosed psychiatric disorder is related to service.  The VA examiner should be asked to discuss the Veteran's service treatment and personnel records, as well as the findings contained in the above-cited December 2005 VA examination report. 

In addition, in February 2012, the Board received a VA treatment report, dated in January 2012, that is pertinent to the issue on appeal and unaccompanied by a waiver of initial consideration by the agency of original jurisdiction.  The RO/AMC has not adjudicated this evidence in regard to the current issue on appeal in a Supplemental Statement of the Case (SSOC), and therefore a remand pursuant to 38 C.F.R. § 20.1304(c) (2011) is required. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA mental disorders examination to determine the exact nature and etiology of any acquired  psychiatric disorder, to include PTSD, found on examination.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner must review the claims file, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatment.  This review should be so indicated in the examination report.

The examiner must be informed of the Veteran's current and past assertions relating to the etiology of his acquired psychiatric disorder, to include PTSD .  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder(s). 

Based on a review of the clinical findings and the claims file, the VA examiner should provide opinions to the following questions: 

(i) Does the Veteran have symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, is the current diagnosis of PTSD related to a verified in-service stressful event?

(ii) Does the Veteran have a psychiatric disorder other than PTSD?  For any diagnosed psychiatric disorder other than PTSD, the examiner must provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to his period of active military service. 

In formulating his/her responses to the above-cited questions, the examiner must review the service treatment and personnel records and post-service private and VA treatment and examination reports with specific attention to the December 2005 VA examination report. 
The examiner should provide a complete explanation for his/her opinions. 

The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.  If further information is needed, the examiner should specify exactly what further information is necessary.  Jones, supra. 

3.  Readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the RO must issue a SSOC to the Veteran and his representative that addresses all evidence received since issuance of the November 2006 SSOC.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran's attorney an opportunity to review the claims files and prepare a written argument. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

